Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-31 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Kitamura discloses a radio frequency package with a core member that comprises an insulating layer with a core via and having a through-hole penetrating at least a portion of the core insulating layer, a dielectric layer, a wiring layer connected to vias and to feeding patch antennas, a connection member disposed on one side of the core member (26) and including a wiring layer connected to a core and the feed via, however, Kitamura fails to teach a first connection member having a first stack structure in which at least one first insulating layer and at least one first wiring layer are alternately stacked; a second connection member having a second stack structure in which at least one second insulating layer and at least one second wiring layer are alternately stacked, a core member comprising a core insulating layer and disposed between the first and second connection members; and a first chip antenna disposed to be surrounded by the core insulating layer, the first chip antenna comprises: a first dielectric layer disposed to be surrounded by the core insulating layer; a patch antenna pattern disposed on an upper surface of the first dielectric layer; and a feed via disposed to at least partially penetrate the first dielectric layer in a thickness direction of the radio frequency package, providing a feed path of the patch antenna pattern, and connected to the at least one first wiring layer, in addition, Kitamura fails to teach a connection member disposed on one side of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845